                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,     )
                              )
                   Plaintiff, )
       v.                     )                    No. 1:18CR324-3
                              )
VICKIE LYNN DAVIS,            )
                              )
                   Defendant, )
                              )
       and                    )
                              )
BB&T CORPORATION,             )
                              )
                   Garnishee. )

           APPLICATION FOR WRIT OF CONTINUING GARNISHMENT
                           [28 U.S.C. § 3205(b)]

       The United States of America, makes application in accordance with 28 U.S.C.

§ 3205(b)(1) to the Clerk of the United States District Court to issue a Writ of Garnishment

upon the judgment entered against the Defendant, Vickie Lynn Davis, social security

number ***-**-6162, whose last known address is in Rockingham, North Carolina. The

judgment is in the amount of $2,275.32.

       As of April 24, 2019, the sum of $0.00 has been credited to the judgment debt, leaving

a total balance of $2,275.32, which includes restitution in the amount of $175.32, a fine in the

amount of $2,000.00, and a special assessment in the amount of $100.00. Interest is not

accruing on this debt.




         Case 1:18-cr-00324-TDS Document 66 Filed 04/24/19 Page 1 of 2
       More than 30 days have elapsed since demand on the debtor for payment of the debt

and the debtor has not paid the amount due.

       The Garnishee is believed to be in possession, custody or control of property in

which the debtor has a substantial nonexempt interest which is subject to garnishment by

the United States, including but not limited to:

       Any and all accounts held by BB&T in the name of Vickie Lynn Davis,
       SSN XXX-XX-6162, not exceed the balance owed in this judgment of
       $2,275.32.

       The name and address of the Garnishee or its authorized agent is: BB&T Corporation,

c/o Katrina D. Ramey, 200 West Second St., 3rd Floor, Winston-Salem, NC 27101.

       This the 24th day of April, 2019.

                                                   MATTHEW G.T. MARTIN
                                                   United States Attorney


                                                   /s/ Joan B. Childs
                                                   Assistant United States Attorney
                                                   NCSB # 18100
                                                   United States Attorney’s Office
                                                   101 S. Edgeworth Street, 4th Floor
                                                   Greensboro, NC 27401
                                                   Telephone: (336) 333-5351
                                                   E-mail: joan.childs@usdoj.gov




         Case 1:18-cr-00324-TDS Document 66 Filed 04/24/19 Page 2 of 2
